ORDER

PER CURIAM.
A.D.W. (“mother”) appeals the judgment terminating her parental rights to her minor children, T.Z.W. (“T.Z.W.”) and Z.R.G. (“Z.R.G.”). Mother claims that the trial court erred in terminating her parental rights because insufficient clear, cogent, and convincing evidence existed to support the findings of the court pursuant to Section 211.447 RSMo (Supp.2001).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*349The judgment of the trial court is affirmed in accordance with Rule 84.16(b).